F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        June 9, 2006
                                  TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                        Clerk of Court


 JAM ES JOSEPH O W ENS-EL,

               Petitioner - A ppellant,                  No. 05-1470
          v.                                              D. Colorado
 W ARDEN W ILEY, ADX Florence,                   (D.C. No. 05-cv-1464-ZLW )
 Colo.,

               Respondent - Appellee.



                            OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.


      James Joseph Owens-El, a federal prisoner proceeding pro se, filed in the

United States D istrict Court for the District of Colorado an application for a writ

of habeas corpus under 28 U.S.C. § 2241 on August 4, 2005, and an amended

application on August 16, 2005. He alleges that in 1991 he informed prison

officials who were preparing to release him that he had another sentence to serve.


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
He sought and was denied a meritorious-act award for this disclosure. According

to M r. Owens-El, the denial violated a number of his rights and the court should

grant him either release on parole or good-time credit he would have received

with the award. The district court denied the application and dismissed the case

without prejudice for failure to state a claim upon which relief may be granted.

M r. Owens-El filed a notice of appeal on October 7, 2005. W e have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      The allegations in M r. Owens-El’s application are cryptic, often opaque, so

we summarize them as best w e can: W hile M r. Owens-El was incarcerated in

M arion, Illinois, in July 1990, three prison officials signed a form stating that he

w ould be granted release on parole from his sentence for postal robbery. He

notified them that he still had another sentence to serve arising from a conviction

in California. One of the officials replied that the sentence had been reversed and

that the prison’s records showed that the sentence had been removed from his

record. Two of those same officials returned to his cell later that day with the

manager of Inmate Systems, who told him that there was no record of any other

conviction. M r. Owens-El then provided the manager with a copy of a

memorandum opinion from 1988 denying his motion for a new trial; and the

manager called the court clerk, who verified that the conviction and sentence still

stood. The manager told M r. Owens-El that he ought to apply for “a meritorious

aw ard” for his good deed, and that M r. Owens-El had “saved the jobs of more

                                          -2-
than 16 staff members.” R. Vol. I Doc. 4 at 7. W hen M r. Owens-El filed for an

award in M arch 1991, however, the w arden denied it on the basis of the false

statement that Inmate Systems had been aware of and “keeping track” of the

sentence all along. Id. at 12. M r. Owens-El’s appeal of the warden’s decision

was denied on M ay 24, 1991.

      M r. Owens-El’s habeas corpus application, filed some 14 years later,

claimed that the denial of a meritorious-act award (1) deprived him of due

process, apparently because the denial was based on false and fraudulent

information; (2) constituted fraud in the inducement; (3) violated the Fifth,

Eighth, and Ninth Amendments in unspecified ways; (4) violated his right to

equal protection; and (5) was an act of retaliation against him. He also claimed

that, in deciding whether to grant him the award, (6) the warden violated his Sixth

Amendment rights to a fair trial and to confront witnesses against him. As relief,

he requested that he be released on parole or that his lost or forfeited good-time

credits be restored. (Despite the suggestion that he lost or forfeited good-time

credits, he points to no action causing him to lose such credits; his complaint, as

far as w e can tell, is only that he w as denied credits he should have received.)

M r. Owens-El’s claim was appropriately brought as a habeas application because

the relief he seeks is either immediate release from custody or a reduction in the

period of incarceration (by granting good time). See McIntosh v. United States

Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (“A habeas corpus

                                          -3-
proceeding attacks the fact or duration of a prisoner's confinement and seeks the

remedy of immediate release or a shortened period of confinement.” (internal

quotation marks omitted)).

      Although we construe pro se pleadings liberally, see Ledbetter v. City of

Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003), M r. Owens-El must still allege

sufficient facts on which a legal claim can be based. He cannot rely on vague and

conclusory allegations that his rights have been violated. See Fogle v. Pierson,

435 F.3d 1252, 1263 n.7 (10th Cir. 2006). Nor is it our role to identify and make

M r. O wens-El’s legal arguments for him. See Garrett v. Selby, Connor, M addux

& Janer, 425 F.3d 836, 840 (10th Cir. 2005) (“[A]lthough we make some

allowances for the pro se plaintiff’s failure to cite proper legal authority, his

confusion of various legal theories, his poor syntax and sentence construction, or

his unfamiliarity with pleading requirements, the court cannot take on the

responsibility of serving as the litigant's attorney in constructing arguments and

searching the record.” (internal quotation marks, brackets, and citation omitted)).

W e agree with the district court that M r. Owens-El has failed to plead facts

adequately in support of the claims he raises.

      The crux of M r. Owens-El’s application is that the warden’s denial of the

“meritorious act award” violated his due-process rights. It is not entirely clear

from his application what he means by a “meritorious act award,” but we assume

that he is referring to a “special award” under 28 C.F.R. § 545.29, which provides

                                          -4-
that “Inmates who perform exceptional services not ordinarily a part of the

inmate’s regular assignment may be granted a special award . . . .” For

M r. Owens-El to have a due-process claim, he must allege the deprivation of a

liberty interest. See Lybrook v. M embers of Farmington M un. Sch. Bd. of Educ.,

232 F.3d 1334, 1341 (10th Cir. 2000). But because the granting of a special

award is discretionary (“may be granted”), M r. Owens-El has no liberty interest in

such an award. Although it is true that good-time credits already earned may not

be revoked “without the minimal safeguards afforded by the D ue Process Clause

of the Fourteenth Amendment,” M itchell v. M aynard, 80 F.3d 1433, 1444 (10th

Cir. 1996) (internal quotation marks omitted), there is no liberty interest in

receiving good-time credits when discretion to grant them has been vested in

prison authorities. See Fogle, 435 F.3d at 1262 (10th Cir. 2006) (no liberty

interest in potentially receiving good-time credits when underlying Colorado

statute provided such credits were awarded solely at the discretion of prison

officials); Templeman v. Gunter, 16 F.3d 367, 370 (10th Cir. 1994) (same). W e

also note that even if the special award were granted, it would not necessarily be

granted in the form of time credits. See 28 C.F.R. § 545.29 (b) (“The special

award may be given in the form of a monetary payment in addition to any other

award (e.g., extra good time) given.”). M r. Owens-El therefore has no liberty

interest in receiving a special award, and has failed to state a claim under the Due

Process Clause.

                                          -5-
      M r. Owens-El’s remaining claims also can be dealt with readily. He claims

that the warden’s statement that Inmate Systems had been aware of the California

conviction all along was a fraudulent inducement to contract; but he fails to

identify any contract. Also, he quotes in full the Fifth, Eighth, and Ninth

Amendments but makes no allegations whatsoever regarding his rights under

these amendments or how they might have been violated.

      He alleges that denial of the award violated his right to equal protection;

quotes both the Fourteenth Amendment to the Constitution and 28 C.F.R.

§ 551.90 (“Bureau staff shall not discriminate against inmates on the basis of

race, religion, national origin, sex, disability, or political belief. This includes the

making of administrative decisions and providing access to work, housing and

programs.”); and states that he was discriminated against on the basis of political

belief. He also claims that denial of the award was an act of retaliation for his

previous conviction for assaulting a corrections official, which claim we construe

as a claim of another equal-protection violation. For none of these equal-

protection claims, however, has he identified how he was treated differently from

other similarly situated inmates. See Penrod v. Zavaras, 94 F.3d 1399, 1406

(10th Cir. 1996).

      Finally, M r. Owens-El’s Sixth Amendment claim appears to be based on his

allegation that the warden produced no evidence to support his denial of the

award, and that “[t]he W arden has never produced a witness against me.”

                                          -6-
R. Vol. I Doc. 4 at 24. By its own terms, however, the Sixth Amendment applies

only to criminal trials, see Bennett v. Nat’l Transp. Safety Bd., 66 F.3d 1130,

1136 (10th Cir. 1995), and M r. Owens-El contests only the denial of a

discretionary special award while in prison.

      In sum, we A FFIRM the judgment of the district court. M r. Owens-El’s

motion to add new facts out of time is D ENIED as moot, and we DENY his

motion to proceed on appeal in form a pauperis.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -7-